Title: To James Madison from Sylvanus Bourne, 26 October 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


26 October 1802, Baltimore. “The situation of Mrs. Bourne’s health since my arrival from Europe has hitherto retarded my intended visit to Washington.” Hopes to be able to proceed there soon to pay his respects and arrange some business matters. Has nothing material to report, as “accounts from Europe of a much later date” will have had more recent news.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.



   
   For Rebecca Haslett Bourne’s condition, see Bourne to JM, 1 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:432).



   
   A full transcription of this document has been added to the digital edition.

